Citation Nr: 1420015	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  08-31 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran served on active duty from October 1969 to September 1972.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).

A December 2011 Board decision denied a compensable rating residuals of a nose fracture with laceration, and remanded claims of service connection for a left shoulder disorder, residuals of a skull fracture with headaches, hearing loss, and tinnitus.  Thereafter, a September 2012 rating decision granted service connection for migraine headaches, as a residual of a skull fracture, and granted service connection for degenerative joint disease of the left shoulder.  The Veteran has not initiated an appeal as to the disability ratings or effective dates assigned and, so, the grants of service connection are a full grant of the benefits sought.  


REMAND

The December 2011 Board remand noted that as to the claims for service connection for hearing loss and tinnitus, the Veteran alleged that they were caused by an in-service physical assault in January 1972.  The Veteran stated that he received a hammer blow to the back of his head that resulted in these disorders, as well as his service-connected nose fracture residuals and right shoulder disorder.  

Alternatively, the Veteran alleges that he developed these disorders as a result of in-service acoustic trauma when he was exposed to loud noises through the headphones he wore as a radio relaying carrier.  He also testified before the RO in March 2009, that he was stationed where missiles would frequently be tested, although he was provided with hearing protection during such tests.  A review of his DD Form 214 also shows that he was trained as a sharpshooter with an M16 rifle. 
However, the Veteran has not been afforded a VA examination as to his claimed bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, (2006).  Accordingly, the case was remanded to afford the Veteran VA examinations to determine if claimed hearing loss and tinnitus were related to his military service, and to obtain information from the Veteran as to postservice sources of treatment for his claimed disabilities.  

By RO letter dated January 12, 2012, the Veteran was requested to provide information as to postservice sources of treatment for his claimed disorders.  Thereafter, the RO sent a letter dated January 18, 2012, notifying him of a VA audiological examination scheduled for January 28, 2012.  This letter was sent to a different address than that listed on the January 12, 2012 letter.  The addresses were similar as to the Veteran's zip code, state, city, street, and apartment number but differ as to the street number.  

The Veteran's representative contends that the Veteran attended the January 28, 2012 examination but that due to the confusion concerning the proper mailing of notices to the Veteran, it was requested that the case be remanded to ensure that the Veteran was contacted concerning the rescheduling of any VA audiology examination to determine if the claimed hearing loss and tinnitus are related to his military service.  

Accordingly, the case is remanded for the following action:

1.  The RO must verify the Veteran's correct mailing address.

2.  The RO must attempt to obtain a copy of the January 28, 2012 audiological examination, if any.  If the examination report cannot be obtained, the Veteran must be afforded an appropriate VA examination to determine whether any currently or previously diagnosed hearing loss and tinnitus are related to his military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  After a review of the examination findings, the entire evidence of record, and with considerationof the Veteran's statements, the examiner must render an opinion, whether any degree of any currently or previously diagnosed hearing loss or tinnitus is related to the Veteran's military service, or to any incident therein, to include as due to noise exposure and/or the January 1972 physical assault.  The Veteran's military occupational specialties, his history of in-service and post-service noise exposure, and any other pertinent clinical findings of record, must be taken into account.  

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The examination report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the claims must be returned to the Board for further appellate review.   

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 

